     Case 2:19-cv-01051-JCM-NJK Document 20 Filed 10/29/19 Page 1 of 2



 1   THEODORE PARKER, III, ESQ.
     Nevada Bar No. 4716
 2   PARKER, NELSON & ASSOCIATES, CHTD.
     2460 Professional Court, Suite 200
 3   Las Vegas, Nevada 89128
     Telephone:    (702) 868-8000
 4   Facsimile:    (702) 868-8001
     Email: tparker@pnalaw.net;
 5
     Attorneys for Defendant,
 6   Zurich American Insurance Company
 7
                                 UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10    MGM RESORTS INTERNATIONAL and                      CIVIL ACTION NO. 2:19-cv-01051-JCM-NJK
      MANDALAY BAY, LLC, and MANDALAY
11    RESORTS GROUP, and MGM RESORTS
      FESTIVAL GROUNDS, LLC and MGM                           STIPULATION AND ORDER TO
12    RESORTS VENUE MANAGEMENT, LLC,                         EXTEND TIME TO FILE ANSWER
                                                                  (FOURTH REQUEST)
13                               Plaintiffs,
            vs.
14
      ZURICH AMERICAN INSURANCE
15    COMPANY,

16                               Defendant.

17          IT IS HEREBY STIPULATED between Plaintiffs, MGM RESORTS INTERNATIONAL,

18   MANDALAY BAY, LLC, MANDALAY RESORTS GROUP, MGM RESORTS FESTIVAL

19   GROUNDS, LLC, and MGM RESORTS VENUE MANAGEMENT, LLC (hereinafter collectively

20   referred to as “Plaintiffs”), by and through their counsel of record, Lawrence J. Semenza III, Esq. of

21   Semenza Kircher Rickard, and Defendant, ZURICH AMERICAN INSURANCE COMPANY

22   (hereinafter “Defendant”), by and through its counsel of record, Theodore Parker, III, of Parker,

23   Nelson & Associates, Chtd., that Defendant shall file an answer, or otherwise respond to Plaintiffs’

24   Complaint on or before November 15, 2019.

25          This is the fourth request made for an extension of time to file a responsive pleading. The

26   first request was denied, without prejudice, for failure to provide the reason an extension was

27   requested (Doc No. 13). The second request was granted (Doc No. 17). The third request was granted

28   (Doc. No. 19). The parties are seeking an extension as they are engaged in settlement discussions
     Case 2:19-cv-01051-JCM-NJK Document 20 Filed 10/29/19 Page 2 of 2



 1   which may alleviate the need to file a responsive pleading. The settlement discussions are taking
 2   longer than anticipated to complete. However, progress has been made and a further extension will
 3   allow the negotiations to continue and hopefully resolve this matter in its entirety.
 4    Dated this 29th, day of October, 2019.             Dated this 29th, day of October, 2019.
 5
      SEMENZA KIRCHER RICKARD                            PARKER, NELSON & ASSOCIATES,
 6                                                       CHTD.

 7       /s/Jerrod L. Rickard, Esq.                      /s/Theodore Parker, III, Esq.
      LAWRENCE J. SEMENZA, III, ESQ.                     THEODORE PARKER, III, ESQ.
 8    Nevada Bar No.: 7174                               Nevada Bar No. 4716
      JERROD L. RICKARD, ESQ.                            2460 Professional Court, Suite 200
 9    Nevada Bar No.: 10203                              Las Vegas, Nevada 89128
      10161 Park Run Drive, Suite 150                    Telephone: (702) 868-8000
10    Las Vegas, Nevada 89145                            Facsimile: (702) 868-8001
      Telephone: (702) 835-6803                          Email: tparker@pnalaw.net;
11    Facsimile: (702) 920-8669                          Attorneys for Defendant,
      Email: jlr@skrlawyers.com;                         Zurich American Insurance Company
12    jlr@skrlawyers.com
      Attorneys for Plaintiffs,
13    MGM Resorts International, Mandalay Bay
      LLC, Mandalay Resorts Group, MGM
14    Resorts Festival Grounds, LLC and MGM
      Resorts Venue Management, LLC
15
16                                                 ORDER

17          Defendants shall have until November 15, 2019 to file an answer or responsive pleading.

18          IT IS SO ORDERED. NO FURTHER EXTENSIONS WILL BE GRANTED.

19
20                                                         ___________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
21                                                                October 30, 2019
                                                           DATED:____________________________
22
23
24
25
26
27
28                                               Page 2 of 2
